Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that County Court erred in denying his motion to dismiss the indictment pursuant to CPL 210.20 (1) (g) and 30.30 (1) (a). The People announced their readiness for trial within six months of the commencement of the criminal action {see, CPL 30.30 [1] [a] ), and the postreadiness delays were not chargeable to them {see, People v Tavarez, 147 AD2d 355, 356-357, Iv denied 73 NY2d 1022; People v Giordano, 81 AD2d 1003, affd 56 NY2d 524). We likewise reject the contention that the court erred in failing to grant defendant’s application for a material witness order; defendant failed to demonstrate that the witness was not amenable or responsive to a subpoena {see, CPL 620.20 [1] [b] ; 620.30 [1]; People v Anderson, 168 AD2d 360, Iv denied 78 NY2d 953). We further conclude that defendant’s conviction of criminal possession of a controlled substance in the seventh degree is supported by legally sufficient evidence and is not against the weight of the evidence {see, People v Bleakley, 69 NY2d 490, 495).
We have reviewed defendant’s remaining contention and conclude that it is without merit. (Appeal from Judgment of Erie County Court, Rogowski, J. — Robbery, 3rd Degree.) Present — Green, J. P., Lawton, Wesley, Doerr and Boehm, JJ.